Name: Commission Directive 2004/29/EC of 4 March 2004 on determining the characteristics and minimum conditions for inspecting vine varieties
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  cultivation of agricultural land
 Date Published: 2004-03-10

 Avis juridique important|32004L0029Commission Directive 2004/29/EC of 4 March 2004 on determining the characteristics and minimum conditions for inspecting vine varieties Official Journal L 071 , 10/03/2004 P. 0022 - 0027Commission Directive 2004/29/ECof 4 March 2004on determining the characteristics and minimum conditions for inspecting vine varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine(1), as last amended by Directive 2003/61/EC(2), and in particular Article 5d(2) thereof,Whereas:(1) Commission Directive 72/169/EEC of 14 April 1972 on determining the characteristics and minimum conditions for inspecting vine varieties(3) has been substantially amended(4). In the interests of clarity and rationality the said Directive should be codified.(2) In accordance with the provisions of Directive 68/193/EEC, Member States are obliged to compile a catalogue of the varieties accepted for certification and inspection of standard propagation material in their territory.(3) The acceptance of varieties is subject to Community conditions which should be enforced by means of official inspections and in particular by crop inspections.(4) The inspections should cover a sufficient number of characteristics to enable the varieties to be described.(5) The minimum characteristics which have to undergo inspection should be determined at Community level.(6) Moreover, the minimum conditions for carrying out the inspections should be laid down.(7) These characteristics and minimum conditions for inspection should be laid down in the light of the present state of scientific and technical knowledge.(8) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry.(9) This Directive should be without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the directives set out in Annex III, part B,HAS ADOPTED THIS DIRECTIVE:Article 1Member States shall provide that official inspections carried out for the acceptance of vine varieties shall cover at least the characteristics listed in Annex I.They shall ensure that the minimum conditions listed in Annex II are fulfilled at the time of the inspections.Article 2Directive 72/169/EEC, as amended by the Directive listed in Annex III, part A, is repealed, without prejudice to the obligations of the Member States relating to the time limits for transposition into national law of the Directives set out in Annex III, part B.References to the repealed Directives shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex IV.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 4 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 93, 17.4.1968, p. 15.(2) OJ L 165, 3.7.2003, p. 23.(3) OJ L 103, 2.5.1972, p. 25.(4) See Annex III, part A.ANNEX IPART A MORPHOLOGICAL CHARACTERISTICS CONSIDERED IN THE EXAMINATION FOR DISTINCTIVENESS, STABILITY AND HOMOGENEITY1. LEAF-BUD FORMATION ON A GROWING BRANCH 10 TO 20 CM LONG1.1. shape1.2. colour (on opening to allow observation of the anthocyanins)1.3. pilosity2. HERBACEOUS BRANCH AT TIME OF FLOWERING2.1. transversal cross-section (shape and contour)2.2. pilosity3. LIGNEOUS SHOOT3.1. surface3.2. merithallus4. DISTRIBUTION OF TENDRILS5. YOUNG LEAVES AT THE TOP ON A GROWING BRANCH 10 TO 30 CM LONG (FIRST THREE LEAVES CLEAR OF THE LEAF-BUD FORMATION, COUNTED FROM THAT POINT)5.1. colour5.2. pilosity6. MATURE LEAF (SITUATED BETWEEN THE EIGHTH AND THE 11TH NODE)6.1. photograph6.2. drawing or direct print with scale6.3. general shape6.4. number of foliar lobes6.5. petiolar sinus6.6. depth of the upper and lower lateral sinus6.7. pilosity of the lower surface6.8. surface6.9. lateral serration7. FLOWERapparent sex8. BUNCH OF GRAPES AT INDUSTRIAL MATURITY (AS REGARDS WINE GRAPE VARIETIES AND TABLE GRAPE VARIETIES)8.1. photograph (with scale)8.2. shape8.3. size8.4. peduncle (length)8.5. average weight in grammes8.6. picking off8.7. compactness of bunch9. BERRY AT INDUSTRIAL MATURITY (AS REGARDS WINE GRAPE AND TABLE GRAPE VARIETIES)9.1. photograph (with scale)9.2. shape9.3. shape with indication of average weight9.4. colour9.5. skin (as regards table grape varieties)9.6. number of pips (as regards table grape varieties)9.7. pulp9.8. juice9.9. flavour10. SEED (AS REGARDS WINE GRAPE AND TABLE GRAPE VARIETIES)photograph of the two sides and the profile (with scale).PART B PHYSIOLOGICAL CHARACTERISTICS CONSIDERED IN THE EXAMINATION FOR DISTINCTIVENESS, STABILITY AND HOMOGENEITY1. VEGETATIVE PHENOMENA1.1. Establishment of phenological datesThe phenological dates are established in comparison with one or more of the control varieties.>TABLE>1.2. Date of openingDate on which half the eyes of a normally pruned vine have burst open, showing their internal pilosity in relation to that of control varieties:1.3. Date of full floweringDate on which for a certain number of plants half the flowers are open compared with control varieties.1.4. Maturity (as regards wine grape varieties and table grape varieties)In addition to the period of maturity an indication should be given of the density or probable degree of the must, its acidity and the corresponding yield of grapes expressed in kilogrammes per hectare, compared with one or more control varieties, giving if possible yields of a similar size.2. CULTIVATION CHARACTERISTICS2.1. Vigour2.2. Habit of growth (position of first fruit-bearing bud, preferred size)2.3. Production2.3.1. regularity2.3.2. yield2.3.3. anomalies2.4. Resistance or sensitivity2.4.1. to unfavourable conditions2.4.2. to pests2.4.3. proneness to bursting of the grape2.5. Behaviour during vegetative propagation2.5.1. grafting2.5.2. propagation by cuttings3. UTILISATION3.1. for wine grapes3.2. for table grapes3.3. as root stocks3.4. for industrial uses.ANNEX IIMINIMUM CONDITIONS FOR CARRYING OUT INSPECTIONS1. ECOLOGICAL INFORMATION1.1. place1.2. geographical conditions1.2.1. longitude1.2.2. latitude1.2.3. altitude1.2.4. exposure and slope1.3. climatic conditions1.4. type of soil2. TECHNICAL PROCEDURE2.1. For wine grapes and table grapes2.1.1. 24 vines if possible on several different root stocks2.1.2. at least three years of production2.1.3. at least two places having differing ecological conditions2.1.4. the taking of the graft should be examined with at least three varieties of root stock2.2. For root stock varieties2.2.1. five vines with at least two forms of growth habits2.2.2. five years after planting2.2.3. three places having different ecological conditions2.2.4. the taking of the graft should be examined with at least three varieties of scion.ANNEX IIIPART ARepealed Directive with its amendment(referred to in Article 2)>TABLE>PART BList of time limits for transposition into national law(referred to in Article 2)>TABLE>ANNEX IVCORRELATION TABLE>TABLE>